       Case: 3:19-cv-00356-wmc Document #: 20 Filed: 09/19/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

MARTHA HERNANDEZ, ET AL.

                  Plaintiffs,

       v.                                                     CASE NO.: 19-cv-356


CAMEO INVESTMENTS, LLC, ET AL.

            Defendants.
******************************************************************************

                         JOINT MOTION TO APPROVE SETTLEMENT

       Martha Hernandez and Yolanda Cole (“Plaintiffs”) and Cameo Investments, LLC and

Cameo Investments II, LLC (“Defendants” and collectively with Plaintiffs, “the Parties”), by and

through their undersigned counsel, hereby file this Joint Motion to Approve Settlement and in

support thereof state as follows:

       1.         On March 1, 2019, Plaintiffs filed an action in the Circuit Court for Montgomery

County, Maryland against New York Italian Deli & Café, Inc. and John A. Russo, Case No.

463857-V (the “State Court Action”).

       2.         Plaintiffs’ Complaint in the State Court Action alleges violations of federal law,

the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and the Internal Revenue Code, 26 U.S.C.

§ 7434, as well as violations of Maryland’s Wage and Hour Law, MD. CODE ANN., LABOR &

EMPLOY., § 3-401 et seq., and Wage Payment and Collection Act, MD. CODE ANN., LABOR &

EMPLOY., § 3-501 et seq. Plaintiffs sought statutory damages, liquidated damages, and attorneys’

fees and costs.
       Case: 3:19-cv-00356-wmc Document #: 20 Filed: 09/19/19 Page 2 of 5



       3.      Plaintiffs and Defendants have concluded that an amicable resolution of this

lawsuit is in their respective interests due to the risks and expenses associated with the

forthcoming trial. Plaintiffs desire to settle, discharge, and forever terminate all claims and

potential claims against Defendants in exchange for accepting a total payment of $10,000.00,

with $2,500.00 to be paid to Plaintiff Martha Hernandez, $1,000.00 to be paid to Plaintiff

Yolanda Cole, and $6,500.00 to be paid for Plaintiffs’ attorney’s fees and costs.

       4.      The settlement is contained in the Settlement Agreement and Release of All

Claims (“Settlement Agreement”) that was negotiated and executed by Plaintiffs and Defendants.

A copy of the executed Settlement Agreement is attached hereto as Exhibit 1.

       5.      This case includes FLSA claims. Settlements in a FLSA case must be approved

by the Court. McAfee v. Hubbard, 2017 U.S. Dist. LEXIS 62676, 2017 WL 1479304 (S.D. Ill.

April 25, 2017); Lynn Food Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th Cir. 1982).

       6.      To be approved, the settlement must constitute "a fair and reasonable resolution of

a bona fide dispute." Lynn, 679 F.3d at 1355.

       7.      "Normally, a settlement is approved where it is the result of contentious arm's-

length negotiations, which were undertaken in good faith by counsel . . . and serious questions of

law and fact exist such that the value of an immediate recovery outweighs the mere possibility of

further relief after protracted and expensive litigation.'" Misiewicz v. D'Onofrio General

Contractors Corp., 2010 U.S. Dist. LEXIS 60985, *4 (E.D.N.Y. 2010).

       8.      When reviewing a FLSA settlement, a court normally considers the following

factors: (1) the complexity, expense, and likely duration of the litigation; (2) the stage of the

proceeding and the amount of discovery completed; (3) the risks of establishing liability; (4) the

risks of establishing damages; (5) the ability of the Defendants to withstand a larger judgment;



                                                2
       Case: 3:19-cv-00356-wmc Document #: 20 Filed: 09/19/19 Page 3 of 5



(6) the range of reasonableness of the settlement fund in light of the best possible recovery; and

(7) the range of reasonableness of the settlement fund in light of all the risks of litigation.

Misiewicz, 2010 U.S. Dist. LEXIS 60985, at *4.

       9.      There is a bona fide dispute here. The Parties are in disagreement (1) as to

whether Plaintiffs are or were ever “employees” with rights to prosecute claims under the FLSA;

(2) whether Plaintiffs, in fact, ever performed at Defendants’ exotic dance club at any time

during the 3-year potential statutory recovery period; and (3) if, arguendo, Plaintiffs did ever

perform at Defendants’ exotic dance club, whether the moneys Plaintiffs received from

Defendants’ customers met or exceeded Defendants’ alleged minimum wage obligation.

       10.     Prior to settlement discussions, the Parties reviewed a mutual voluntary discovery

exchange between the parties - - the core of which demonstrated Defendants’ position that

Plaintiffs performed, at most, a de minimus number of shifts at Defendants’ exotic dance club

during the potential FLSA recovery period.     In contrast, Plaintiffs, though without documents to

contradict Defendants’ position, identified potential witnesses that would support Plaintiffs’

allegations.

       11.     The Parties understood that if the litigation were to continue, both sides would

incur additional expenditures at substantial risk and still face the prospect of a lengthy appeal

process. By avoiding additional extensive litigation, resources that otherwise would have been

consumed by the litigation were made available for settlement, thereby reducing the risk and

uncertainties of the outcome of litigation for both Parties.

       12.     With respect to the portions of the settlement to be paid to Plaintiffs, these

payments represent damages exceeding what Defendants’ records reflect could be potentially by




                                                  3
        Case: 3:19-cv-00356-wmc Document #: 20 Filed: 09/19/19 Page 4 of 5



Plaintiffs if this matter were litigated to judgment - - but less than Plaintiffs may be entitled to

recover had a finder of fact sided with Plaintiff’s factual position.

        13.    Since Defendants raised significant issues with respect to the viability and/or

extent of Plaintiffs’ claims for improper payment as well as the uncertain nature of litigation

including liability issues, Plaintiffs decided to accept the aforementioned amount.

        14.    Additionally, Plaintiffs are represented by experienced counsel and settled this

case aware of the risks and benefits of settlement. This settlement enables the Parties to avoid

the unnecessary accumulation of additional litigation costs and attorney’s fees. The settlement is

the product of good-faith bargaining between the Parties, with advice of legal counsel. Given the

uncertainty of the availability of both liquidated and exemplary damages, this amount represents

a fair and reasonable settlement.

        15.    Finally, the amount allocated for attorneys’ fees and expenses is fair and

reasonable. Plaintiffs’ counsel has extensive experience in FLSA and minimum wage matters,

has analyzed this matter and has quickly achieved a result acceptable to Plaintiffs. Accordingly,

the agreed upon amount of $6,500.00 represents a fee and cost payment that all parties agree is a

fair and reasonable fee based on the pleadings and settlement negotiations that occurred in this

case.

        16.    The settlement reached by the Parties is fair and reasonable as they have resolved

this matter in an arms-length agreement. Conducting discovery, motions practice, and trial

would have consumed tremendous amounts of time and resources and demanded substantial

judicial resources. This trial would have been costly for all Parties and would have further

deferred closure.    Any judgment would likely have been appealed, thereby extending the

duration of the litigation and exposing the Parties to unnecessary risk. This settlement, on the



                                                  4
        Case: 3:19-cv-00356-wmc Document #: 20 Filed: 09/19/19 Page 5 of 5



other hand, will enable the Parties to avoid anticipated risks, burdens and expenses in

establishing their respective claims and defenses. Therefore, Plaintiffs and Defendants agree that

the settlement is fair and reasonable and should be approved by the Court.

        WHEREFORE, the Parties respectfully request that this Court enter an order approving

the settlement reached in this matter, dismissing this matter with prejudice, and for any

additional relief as justice requires.

DATED this 19th day of September, 2019.             Respectfully submitted,


                                                    s/ Larry A. Johnson
                                                    Larry A. Johnson
                                                    Bar Number 1056619
                                                    Hawks Quindel, S.C.
                                                    222 East Erie, Suite 210
                                                    P.O. Box 442
                                                    Milwaukee, Wisconsin 53201
                                                    Telephone: 414-271-8650
                                                    E-mail: ljohnson@hq-law.com

                                                    Gregg C. Greenberg
                                                    Maryland Fed. Bar No. 17291
                                                    Zipin, Amster & Greenberg, LLC
                                                    8757 Georgia Avenue, Suite 400
                                                    Silver Spring, Maryland 20910
                                                    Telephone: 301-587-9373
                                                    Email: ggreenberg@zagfirm.com

                                                    Counsel for Plaintiffs

                                                    s/ Matthew J. Hoffer
                                                    Matthew J. Hoffer
                                                    MI Bar No. P70495
                                                    Shafer & Associates, P.C.
                                                    3800 Capital City Blvd., Suite 2
                                                    Lansing Michigan, 49546
                                                    Telephone: 517-886-6560
                                                    Email: Matt@BradShaferLaw.com




                                                5
